Title: General Orders, 12 June 1777
From: Washington, George
To: 

 

Head-Quarters, Middle-Brook, June 12th 1777.
Queenborough.Quibble-town. Quebec.


The General thinks it necessary to establish the following regulations for guards; and hopes that officers will consider them as the rule of practice, and make themselves well acquainted with them.
When any guard arrives at the post assigned it, the officer’s first care must be, to plant his sentries properly, according to circumstances—The guard should remain under arms while this is doing; and if it be at an out-post, or any where near the enemy, temporary Sentries should be placed, at a small distance from the guard, to prevent surprise; while the commanding officers reconnoitre the situation of the post—to know where his sentries should be placed, for a continuance. This is to be done, in case the ground has not been before hand examined, and particular directions given about the matter; or in case he does not relieve some other guard.
But if he relieves another, he is to receive all the orders, given to the officer of the old guard in writing; which, together with those he may have received from the Brigadier and Field Officers of the day, he is punctually to observe—If any differences between them arises, he is to obey the latter in preference.
He is immediately to send a party under a trusty officer, conducted by an officer of the old guard, to relieve the sentries, who are to return to the guard they belong to.
If the guard be of such a nature, as that other matters, other than the security of a post are intrusted to it, they must be contained in a written report, and an officer of the new, accompanied with one of the old, must be sent to take them in charge, comparing the things themselves with the report, and seeing that all is right.
The Sentries of the old guard having joined it, the officer is to march it back to the parade, from which it went, with the greatest order, and decorum, and thence send off the detachments composing it, under an officer to each, to join their corps, preserving regularity on their way.
After placing his sentries, the officer of the new guard is to make his men lodge their arms—first giving them the orders necessary, to govern their conduct. Care must be taken to lodge their arms, in such a manner, that each man may have recourse to his in a moment, without bustle or confusion—In most cases it is best, the arms should be grounded on the guard-parade, during the day—No man to put off his accoutrements, on any pretence.
This done, the commanding officer, attended by a couple of men, is

to visit all his sentries; to see that they are posted right, and instruct them in the line of their duty.
His next care is, to take such precautions for the security of his post, by forming abatties—digging ditches, & raising parapets, as circumstances require, to guard against surprise, or repel any sudden attempt.
He should make himself acquainted, not only with all the great roads leading to the enemy, or to the army he belongs to; but he should search out, every by-path, and avenue, by which he may the more securely send his parties, to reconnoitre the enemy, or make his retreat good in any emergency.
He should have scouting parties all day, and patroles all night, going towards the enemy; in his rear, and upon his flanks, to gain intelligence of their motions, and give timely notice of any attempt they may be making—If this notice can be given without firing it will be best; if not, it must be done by firing, the scouts, or patroles, retreating by way of the sentries, to alarm them.
Visiting rounds should be going all night, to see that the sentries are at their posts—alert, and acquainted with every particular of their duty.
The break of day being the most favorable time for an attack, or surprise, a good officer will be careful to turn out his guard under arms ’till an hour after sunrise, and to have his visiting rounds, and patroles going then more than ordinary. From watching through the night, men towards morning grow drowsy, secure and listless; and are the more liable to a surprise—An officer’s reputation calls upon him to guard carefully against this evil.
A guard is bound to maintain its post as long as possible, but if likely to be overpowered with numbers, it is at least to make a skirmishing retreat, firing all the way it goes to give the alarm, and taking advantage of every defile, morass, wood, or advantageous spot it can find, to delay the enemy. If the enemy do not pursue, but retire after having dislodged the guard, it is to resume its post, first taking measures to be sure that all is safe.
If two guards are so posted as to have the same object in view, and depend upon each other; they must be attentive to every thing that befals one another, and act in concert—If either is attacked, the other must not only put itself in a posture of defence, but must keep patroles continually going, to bring intelligence of what is doing—If the one attacked retreats, the other must retreat also—If it returns, the other must return in like manner—These things however to depend upon circumstances, and the orders of the Brigadier, and Field Officer of the day.
Any parties of whatsoever kind, coming towards an out-guard, are to be stopped by the out sentries, and notice given to the guard; which is

in most cases to be turned out; and the officer to send a proper person to examine such party, and give his orders accordingly.
 
All flags to be stopped at the out sentries. The officer of the guard to meet them there, and know their business—If they are charged with letters, or any matters that can be communicated to him, he is to receive and transmit them immediately to the Major General of the day—otherwise the flag must wait ’till information can be sent to the said Major General, and his orders received.
No officer, or soldier to sleep a single moment on guard.
No cooking to go on while on guard—The men must either carry their provisions ready dressed, or have them sent to them—the former preferable.
No man to presume to be out of call, without permission from the officer, who is not to suffer more than two at a time to be absent, nor those at the out-posts.
In case of desertion, from the out posts, the officer from whose party it happens, immediately to change the countersign, advertising the

other out guards of it, who are to conform thereto—He is also to send instantly, and acquaint the Brigadier of the day with it.
All guards to turn out to the Brigader and Field Officers of the day, and, except the out-guards, to all General officers; paying them the honors due them according to their rank, and the usage of war—The out-guards to turn out to the Brigadier and Field officers only. The honors of the drum never to be paid by them.
All guards to turn out to receive the grand rounds. The officer of each, to prepare an evening report, for the officer of the rounds.
All guards of the line, when relieved, to make a report of every occurence that may have happened, to one of the field officers of the day, who is to attend at, or near the grand parade, to receive it when the guard returns.
Arms after this wet weather to be carefully inspected, and put in the best possible order for use.
After Orders.
The Brigade Commissaries are to receive their orders from the Commissary General this afternoon, respecting the mode of supplying their respective brigades, in case of a sudden move—The Assistant Quarter Masters are to do the same with Col. Biddle, that no complaints, or confusion may arise upon a march.
Instead of delivering spare ammunition to each brigade, Genl Knox will furnish the divisions with it, in order to lessen the number of carriages, and conveying it more securely. If the Quarter Master General would furnish each brigade with a proper number of scythes for forraging, the horses might be better provided for.
